Citation Nr: 1003966	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-09 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1950 to 
November 1954.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not diagnosed in service or 
for many years thereafter, and there is no competent medical 
evidence linking the Veteran's current bilateral hearing loss 
to service.

2.  Tinnitus was not diagnosed in service or reported for 
many years thereafter, and there is no competent medical 
evidence linking the Veteran's current tinnitus to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may such be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an August 2006 letter, issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  This letter 
also advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include service 
treatment records, service personnel records, a private 
examination report, and a VA examination report.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of these matters 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

In order to prevail on the issue of entitlement to service 
connection, there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).  The threshold for normal hearing 
is from 0 to 20 decibels; higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155 (1993).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that his current bilateral hearing loss 
and tinnitus are related to noise exposure that he endured 
while performing duties as a radar operator and as an 
aircraft controller while serving at an Air Force station in 
Benton, Pennsylvania.  Specifically, the Veteran has alleged 
that he was exposed to noise in service from using a 
headphone set for eight hours per day, nine days out of 
twelve, from March 1951 through November 1954.  He also 
claims to have been exposed to aircraft noise in service.  He 
has asserted that he has had no work or recreational noise 
exposure.  The Veteran's DD Form 214 lists his military 
occupational specialty as an aircraft control and warning 
operator and shows that he did not receive any medals 
indicative of combat service.

The Veteran's service treatment records are negative for any 
complaints, diagnosis, or treatment of either bilateral 
hearing loss or tinnitus.  At his November 1950 service 
enlistment examination, both ears were evaluated as normal, 
and a whispered voice test showed normal hearing bilaterally.  
In July 1954, the Veteran received treatment for left ear 
pain and was assessed with left otitis media.  At his 
November 1954 service separation examination, both ears were 
evaluated as normal, and a whispered voice test showed normal 
hearing bilaterally.  An audiogram was not performed at the 
time of his separation from service.

In February 2000, a private audiogram, which was not 
interpreted, appeared to reveal sensorineural hearing loss 
bilaterally; such report was silent for any mention of 
tinnitus.

The Veteran underwent a VA audiological examination in 
October 2006.  On that occasion, the examiner reviewed the 
claims file, to include the Veteran's service treatment 
records.  The examiner acknowledged that the forced whispered 
voice tests performed at the Veteran's enlistment and 
separation examinations were not ear or frequency specific 
and did not rule out a mild or high frequency hearing loss.  
However, she went on to note that the Veteran's service 
treatment records were negative for complaints of either 
hearing loss or tinnitus.  The examiner also noted that the 
Veteran had been treated in service for otitis media in the 
left ear, but she went on to state that the current 
examination revealed no sequalae from treatment of this 
condition.  Accompanying audiological testing revealed normal 
tympanograms with bilateral sensorineural hearing loss.

At this October 2006 VA examination, the Veteran denied any 
occupational or recreational noise exposure.  He reiterated 
his contentions of enduring military noise exposure while 
working as a radar operator and an aircraft controller in 
service, and he reported that hearing protection devices were 
not provided during his military service.  Significantly, 
however, the Veteran stated that his bilateral hearing loss 
began approximately 30 years ago (i.e., in the 1970s) and 
that his tinnitus began two to three years ago (i.e., in the 
2000s).  Thus, the Veteran himself has estimated that his 
bilateral hearing loss and tinnitus did not begin until many 
years after his discharge from service in November 1954.

The October 2006 examiner diagnosed the Veteran with 
bilateral sensorineural hearing loss and recurrent tinnitus.  
She noted that there was no evidence in the Veteran's medical 
records to show that his bilateral hearing loss and tinnitus 
were incurred in or aggravated by military service, nor was 
there any medical evidence to show that his hearing loss had 
manifested to a compensable degree within one year following 
his service discharge.  Therefore, due to this lack of 
evidence, she opined that the Veteran's bilateral hearing 
loss and tinnitus were not due to military noise exposure.

The Board concludes that the medical findings are of greater 
probative value than the Veteran's contentions regarding his 
bilateral hearing loss and tinnitus.  The only evidence 
supporting the Veteran's claims consists of his own 
statements.  In this regard, to the extent that the Veteran 
himself believes that there is a medical nexus between his 
bilateral hearing loss and tinnitus and his military service, 
it is now well established that lay persons without medical 
training, such as the Veteran, are not competent to opine on 
matters requiring medical expertise, such as the etiology of 
audiological disabilities.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed.Cir.2007) (noting general competence to testify 
as to symptoms but not to provide medical diagnosis).

The October 2006 VA examiner reviewed the claims file, 
considered the Veteran's service treatment records and 
reports of noise exposure in service, noted his treatment in 
service for left otitis media, thoroughly interviewed and 
examined the Veteran, and provided adequate reasoning and 
bases for the opinion that the Veteran's bilateral hearing 
loss and tinnitus were not related to his military service.  
In addition, while the Board acknowledges that tinnitus is a 
condition capable of lay observation, the Veteran himself has 
estimated that his bilateral hearing loss and tinnitus did 
not begin until many years after his discharge from service.

In sum, the Board finds that the preponderance of the 
evidence indicates that the Veteran's bilateral hearing loss 
and tinnitus were not present in service or for many years 
thereafter, and have not been shown by competent and 
probative medical evidence to be etiologically related to his 
active service.  Accordingly, service connection for 
bilateral hearing loss and tinnitus is not warranted on any 
basis.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


